United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kokomo, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1535
Issued: February 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a June 14, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left upper extremity
injury causally related to the accepted April 16, 2016 employment incident.
FACTUAL HISTORY
On April 18, 2016 appellant, then a 27-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 16, 2016 she injured her left wrist, fingers, and hand. She

1

5 U.S.C. § 8101 et seq.

noted that she began to feel numbness and tingling in her left upper extremity while she was on
route and delivering mail.
A Form CA-16, authorization for examination and/or treatment, was issued by the
employing establishment on April 18, 2016. On the form, appellant noted that she twisted her
left hand while holding the mail, which caused her pain.
In a record of a telephone conversation dated April 27, 2016, an OWCP representative
noted that she had spoken to appellant, who told her that appellant had stopped working on
April 18, 2016 and may need surgery.
In a diagnostic report dated April 21, 2016, Dr. John M. Michael, a Board-certified
radiologist, examined the results of x-rays of appellant’s left wrist. He noted impressions of no
evidence of acute fracture or dislocation; a small, rounded ossific fragment adjacent to the distal
ulna, consistent with either remote trauma or accessory ossification centers, and ulna minus
deformity.
On April 21, 2016 Dr. Victoria Moyer, a Board-certified family physician, diagnosed
wrist sprain, which she described as an “old injury.” She referred appellant for hand surgery.
By letter dated May 4, 2016, OWCP advised appellant that the evidence of record was
insufficient to support her claim. It noted that it had not received medical evidence from a
physician describing the cause of her left wrist conditions. OWCP afforded appellant 30 days to
submit additional evidence to the record and respond to its inquiries.
On May 5, 2016 Dr. James J. Creighton, a Board-certified orthopedic surgeon, noted that
appellant had no functioning radial nerve in her left upper extremity. He remarked that appellant
told him that she had a gradual onset of pain and numbness on April 16, 2016, and that over the
next 24 hours appellant gradually lost the ability to straighten her wrist and fingers, along with
numbness over the dorsal aspect of the forearm and hand.
By letter dated May 18, 2016, Dr. Moyer noted that appellant had reported to her that on
April 16, 2016, she began to experience pain in her left wrist, hand, forearm, and elbow after
carrying mail that morning. As the day went on, appellant noticed numbness and a decreased
ability to move her left wrist and fingers. Dr. Moyer noted that appellant had been referred to a
hand specialist for in-depth evaluation after an x-ray study was negative for any significant
findings.
In a narrative account dated May 11, 2016, appellant replied to OWCP’s inquiries, and
explained that her claimed injury occurred on April 16, 2016. She noted that she prepared her
mail as normal and then loaded it into her van at 9:00 a.m. Appellant recalled that after lifting
one of the mail totes into the van, she felt something pull in her upper arm/elbow area. As her
work shift continued, appellant began to feel symptoms of tightness, tingling, and numbness. By
April 17, 2016 appellant could not move her hand or wrist at all.
By decision dated June 14, 2016, OWCP denied appellant’s claim for compensation. It
found that she had not submitted any medical evidence containing a physician’s opinion as to

2

whether the accepted employment incident of April 16, 2016 caused or aggravated her diagnosed
conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury3 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.5
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
2

Supra note 1.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).

3

opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
Appellant alleged that on April 16, 2016 she sustained an injury to her left wrist, fingers,
and hand as a result of lifting mail into her van. OWCP has accepted that the incident occurred
as alleged. The Board finds, however, that appellant has not submitted sufficient medical
evidence to establish that the incident of April 16, 2016 caused her alleged left upper extremity
conditions.
On April 21, 2016 Dr. Michael examined the results of x-rays of appellant’s left wrist.
He noted impressions of no evidence of acute fracture or dislocation; a small, rounded ossific
fragment adjacent to the distal ulna, consistent with either remote trauma or accessory
ossification centers, and ulna minus deformity. Dr. Michael offered no opinion regarding the
cause of appellant’s diagnosed condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value.11
On April 21, 2016 Dr. Moyer diagnosed wrist sprain, which appellant described as an
“old injury.” By letter dated May 18, 2016, she noted that appellant had reported to her that on
April 16, 2016 appellant began to experience pain in her left wrist, hand, forearm, and elbow
after carrying mail that morning. Dr. Moyer merely repeats the history of injury as reported by
appellant without providing his own opinion regarding whether her condition is work related.12
She failed to provide a rationalized opinion explaining the causal relationship between the
alleged conditions and the accepted incident.13 Therefore, Dr. Moyer’s reports are insufficient to
meet appellant’s burden of proof.
Similarly, on May 5, 2016, Dr. Creighton noted that appellant had no functioning radial
nerve in her left upper extremity. Appellant had advised that she had a gradual onset of pain and
numbness on April 16, 2016, and that over the next 24 hours appellant gradually lost the ability
to straighten her wrist and fingers, along with numbness over the dorsal aspect of the forearm
and hand. Again, Dr. Creighton merely repeated appellant’s history of injury without offering a

9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

10

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

M.M., Docket No. 16-1180 (issued October 26, 2016).

12

P.S., Docket No. 15-976 (issued August 17, 2015).

13

Supra note 10.

4

rationalized medical opinion regarding the cause of her condition. As such his report is of
limited probative value.14
Appellant has not submitted sufficient medical evidence to establish that the employment
incident of April 16, 2016 caused or aggravated her left upper extremity conditions. The record
is devoid of a rationalized opinion from a qualified physician on the issue of the causal
relationship between appellant’s alleged conditions and the incident of April 16, 2016. While
physicians did recount appellant’s recollection of the events on April 16, 2016, they did not offer
their own opinions as to the cause of appellant’s condition. As such, the Board finds that
appellant did not submit sufficient evidence to establish her claim for a work-related traumatic
injury causally related to the accepted April 16, 2016 employment incident.15
A Form CA-16, authorization for examination and/or treatment, was issued by the
employing establishment on April 18, 2016.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a left upper
extremity injury causally related to the accepted April 16, 2016 employment incident.

14

Id.

15

Supra note 11.

16

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 14, 2016 is affirmed.
Issued: February 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

